UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5247



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY DANIEL MCLEOD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
Senior District Judge. (CR-05-59)


Submitted:   March 28, 2007                 Decided:   April 25, 2007


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph M. Wilson, Jr., BROWN, FLEBOTTE, WILSON, HORN & WEBB, PLLC,
Durham, North Carolina, for Appellant. Michael Francis Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Rodney Daniel McLeod pled guilty to Count One of his

indictment to being a felon in possession of a weapon, under 18

U.S.C.   §   922(g)   (2000),       and    was    sentenced   to     120    months      of

imprisonment. On appeal, counsel has filed a brief under Anders v.

California,    386    U.S.   738    (1967),       alleging    that      there    are    no

meritorious claims on appeal but raising the following issues,

whether:     (1)   trial     counsel       provided   ineffective          assistance;

(2) McLeod’s § 922 conviction is invalid because, at the time, he

could legally possess a weapon under state law; (3) McLeod’s

traffic stop for suspicion of driving-while-impaired violated his

Fourth   Amendment     rights;       (4)    the    state’s    dismissal         of     the

driving-while-impaired        and    related       charges    precludes         McLeod’s

§   922(g)   conviction;      (5)    McLeod’s      statements      to    officers       in

December 2004 should have been suppressed; and (6) the district

court erred by denying McLeod’s motion to withdraw his guilty plea.

For the reasons that follow, we affirm.

             First, we find no ineffective assistance of counsel on

direct appeal. United States v. Richardson, 195 F.3d 192, 198 (4th

Cir. 1999) (stating standard).             To allow for adequate development

of the record, generally claims of ineffective assistance should be

brought in a 28 U.S.C. § 2255 (2000) motion.                    United States v.

King, 119 F.3d 290, 295 (4th Cir. 1997).




                                          - 2 -
               We have rejected McLeod’s second issue.         See id. at 292-

93 (holding that North Carolina state statute permitting convicted

felon to possess firearm in his home did not amount to restoration

of defendant’s civil rights for purposes of precluding § 922(g)

violation).       Moreover, by pleading guilty, McLeod has waived this

issue.    United States v. Willis, 992 F.2d 489, 490 (4th Cir. 1993)

(“[A] guilty plea constitutes a waiver of all nonjurisdictional

defects.”).

               McLeod’s third issue also fails as it has been waived by

virtue of his guilty plea.            See id.     That the state dropped its

charges   against     McLeod,    as    alleged    in   the   fourth   claim,   is

irrelevant because a federal prosecution is not barred by a state

prosecution for the same offense.               Abbate v. United States, 359

U.S. 187, 194 (1959); United States v. Christmas, 222 F.3d 141, 145

(4th Cir. 2000).        McLeod’s fifth claim is without merit as his

statements made to police in December 2004 related only to the

dismissed count of his indictment.              Finally, we find no abuse of

discretion in the district court’s denial of McLeod’s motion to

withdraw his guilty plea. United States v. Ubakanma, 215 F.3d 421,

424 (4th Cir. 2000) (stating review standard).

               We have examined the entire record in this case in

accordance with the requirements of Anders, including the issues

raised    in    McLeod’s   pro   se    supplemental     brief,   and   find    no

meritorious issues for appeal.           Accordingly, we affirm.        We also


                                       - 3 -
deny McLeod’s motions to relieve his counsel and strike counsel’s

brief and counsel’s motion to withdraw.   This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -